Name: Decision NoÃ 1065/2008/EC of the European Parliament and of the Council of 22Ã October 2008 repealing Council Decision 85/368/EEC on the comparability of vocational training qualifications between the Member States of the European Community
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  education;  employment;  organisation of the legal system;  EU institutions and European civil service;  European Union law
 Date Published: 2008-10-30

 30.10.2008 EN Official Journal of the European Union L 288/4 DECISION No 1065/2008/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 22 October 2008 repealing Council Decision 85/368/EEC on the comparability of vocational training qualifications between the Member States of the European Community THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 150(4) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Community policies on better regulation stress the importance of the simplification of national and Community legislation as a crucial element in improving the competitiveness of undertakings and in achieving the objectives of the Lisbon Agenda. (2) Implementation of Council Decision 85/368/EEC (3) has not been effective in achieving the comparability of vocational qualifications for the benefit of workers seeking employment in another Member State. (3) The methods and approach used to describe and compare qualifications provided for in Decision 85/368/EEC differ from those currently applied in education and training systems. (4) Decision 85/368/EEC is superseded by the adoption of the Recommendation of the European Parliament and of the Council of 23 April 2008 on the establishment of the European Qualifications Framework for lifelong learning (4). (5) Decision 85/368/EEC should therefore be repealed, HAVE ADOPTED THIS DECISION: Article 1 Decision 85/368/EEC shall be repealed. Article 2 This Decision shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Article 3 This Decision is addressed to the Member States. Done at Strasbourg, 22 October 2008. For the European Parliament The President H.-G. PÃ TTERING For the Council The President J.-P. JOUYET (1) OJ C 162, 25.6.2008, p. 90. (2) Opinion of the European Parliament of 20 May 2008 (not yet published in the Official Journal) and Council Decision of 25 September 2008. (3) OJ L 199, 31.7.1985, p. 56. (4) OJ C 111, 6.5.2008, p. 1.